*198On Petition for Rehearing.
CHRISTIANSON, Judge.
Plaintiffs have petitioned for a rehearing. It is asserted in the petition that this Court overlooked the decision in Hedderich v. Hedderich, 18 N.D. 488, 123 N.W. 276, wherein it was said that an appeal from the judgment presents to the Supreme Court alleged errors of law occurring at the trial as preserved in the judgment roll although such errors were also urged as grounds, .for a new trial in the court below and the order denying such new trial was not appealed from. The decision cited was not overlooked but we did not deem that it had any application under the facts in the case and the law of this state as estab^ lished by legislative enactment and repeated decisions of this Court subsequent to the decision in Hedderich v. Hedderich.
Law is a rule of property and of conduct prescribed by the sovereign power. NDRC 1943, 1-0102. The will of the sovereign power is expressed by the Constitution of the United States and the Constitution of the State; by treaties made under the authority of the United States; by statutes enacted by the Congress; by the statutes of the State; and by decisions of the tribunals enforcing those rules, which, though not enacted, form what is known as customary or common law. NDRC 1943, 1-0103.
In this case the motion for a new trial was fully submitted to the trial court by the parties and determined by the trial court as provided by law. The statute specifies the grounds for a new trial. NDRC 1943, 28-1902. The grounds so specified are exclusive and a new trial may fee granted only for causes so prescribed by the statute. Higgins v. Rued, 30 N.D. 551, 153 N.W. 389. The statute also prescribes the mode of review of an order either denying or granting a motion for a new trial, namely, by an appeal to the supreme court. There was no request for leave to make another motion for a new trial, nor was any such motion made. Plaintiffs simply ignored the determination that had been made by the district court on the motion which they submitted, which the opposite parties were required to litigate and did litigate, and which the trial court heard and determined. The statute did not provide that the order denying a new trial might be reviewed on an appeal from the judgment. On the contrary an unbroken line of decisions of this Court rendered both before and after the decision in the Hedderich case is- to the effect that an order denying a motion for a hew trial made after judgment is not reviewable on an appeal from the judgment but is reviewable alone on an appeal from the order.
In this case the motion for a new trial was made pursuant to notice and based on certain- specified grounds which under the applicable statute constituted grounds for a new trial. The motion was submitted to the trial court by the parties and determined by that court as provided by law by written order duly made and entered denying'the motion for a new trial. The statute specifically prescribed the remedy for review of an order denying a new trial, 1 Spelling New Trial and Appellate Practice, Sec. 400, pp. 730-731; Rogers v. Hoenig, 46 Wis. 361, 1 N.W. 17; Coombs v. Hibberd, 43 Cal. 452; People v. Center, 61 Cal. 191; Carpenter v. Superior Court, 75 Cal. 596, 19 P. 174, namely by appeal to the supreme court. NDRC 1943, 28-2702(4). The defendants did not appeal. The time for appeal from the order had expired, the order had become final and was no longer subject to review by the supreme court on appeal when the appeal from the judgment was taken.
Hedderich v. Hedderich, supra, was decided in September 1909 under the then existing law. In 1913 the legislature enacted a statute, Laws 1913, Chapter 131, providing for rules of practice in the district courts and in the supreme court whereby the former law was changed in many respects. Laws 1913, Chapter 131. The 1913 . enactment related to motions for ■ a new trial. and to appeals from the district court to the supreme court. It provided:
“A party desiring to make a motion for new trial or to appeal from a judg- or other determination of a district court or county court with increased *199jurisdiction, shall serve with the notice of motion or notice of appeal, a concise statement of the errors of law he complains of, and if he claims the evidence is insufficient to support the verdict or that the evidence is of that character that the verdict should be set aside as a matter of discretion, ¡he shall so specify. * * * ” Laws 1913, Chapter 131, § 4; C.L.1913, § 7656; NDRC 1943, 28-1809.
It will' be noted that the requirement that there be served with the notice of motion and notice of appeal a concise statement of the errors of law and of the insufficiency of the evidence is precisely the same both as to a motion for a new trial and as to an appeal. No such provision was contained in the law in force prior to the enactment of Chapter 131, Laws 1913. Under the law in force prior to the time such law took effect an appeal was taken by serving a notice of appeal and filing the same in the office of the clerk of the court in which the judgment or order appealed from was entered. RCND 1905, § 7205.
A party intending to move for a new trial was required to serve a notice of his intention to so move and designate in such notice of intention the statutory grounds upon which the motion would be made. Revised Codes N.Dak.1905, § 7065. The service of such notice of intention was a prerequisite to the motion for a new trial, but did not dispense with notice of the motion for a new trial. In Anderson v. First Nat. Bank, 5 N.D. 80, 88, 64 N.W. 114, 117, this Court said: “The notice of intention and the notice of motion are two distinct and utterly different notices, and it is not good practice to embrace both elements in one paper.” The rules of this Court provided that in cases not to be tried anew on appeal the statement of' the case must contain a specification of the errors of law upon which the appellant intended to rely. Supreme Court Rule VII, 10 N.D. at p. XLI. Such rules further provided that in cases not to be tried anew on appeal the appellant’s brief should contain, (1) a concise and true statement of the facts ■ in the case which are material to the points of law to be argued with proper references to the pageS and folios of the abstract which' sustain them, (2) an assignment of errors pointing out the errors objected to and in the body of his brief the appellant shall present his reasons'in support of each error assigned. Rule XIV, 10 N.D. XLVI-XLVII. The 1913 Practice Act eliminated the provision in the former law requiring that a party intending to move for a new trial must serve a notice of intention to so move and specify therein the particular errors of law of' which he- complained. The 1913 Practice Act provided that with all orders granting or refusing a new trial the judge should file a written memorandum stating the different grounds on which his ruling was based and unless the insufficiency or unsatisfactory nature of the evidence was expressly stated in such memorandum as the reason for granting the new trial, it should be presumed on appeal, that the new trial was not granted on that' ground. Laws' 1913, Chap. 131, § 8; NDRC 1943, 28-1906. Under-the law in force before the 1913 Practice Act became effective a party moving for a new trial was not required to serve with the notice of motion for a new trial a statement of the errors of law of which he complained; but the 1913 Practice Act specifically provided that a statement of the errors of law com-pláined of must be served with the notice of motion for a new trial. Where a motion for a new trial is made after rendition of judgment it is not a mere incident or episode in the course of the trial, it is an independent proceeding after judgment inaugurated by the motion for a new trial and the statement required to be attached constitutes not only the grounds for the motion but constitutes a basis for the inquiry and review by the trial court on such motion and the basis for the scope of the review on appeal from the order made by the trial court on the denial of the motion for a new trial. The 1913 Practice Act clearly evidences an intention that proceedings'on an appeal from a judgment and proceedings on appeal from an order denying a new trial made after the rendition of judgment are wholly separate and independent proceedings, although an ap*200peal from the judgment and from an order denying a motion for a new trial or an alternative motion for a new trial or for judgment notwithstanding the verdict may be included in one notice of appeal.
The decision in Hedderich v. Hedderich, supra, was rendered September 5, 1909. The 1913 Practice Act took effect July 1, 1913. In Jensen v. Clausen, 1916, 34 N.D. 637, 159 N.W. 30, this Court ihad occasion to consider the effect of the determination of the trial court denying a motion for a new trial. That was an action for damages for alleged wrongful acts of the defendant. The case was tried to a jury and the jury returned a verdict in favor of the plaintiff. The defendant moved in the alternative for judgment notwithstanding the verdict or for a new trial. On such motion the defendant specified as grounds of the motion for a new trial alleged errors of law but no error was predicated on the court’s instructions to the jury, and error in the instructions was not enumerated as one of the grounds of the motion for a new trial. The motion was denied and the defendant appealed to this court from the judgment and from the order denying his motion for judgment notwithstanding the verdict or for a new trial. The appeals from the judgment and from the order denying the motion were included in one notice of appeal. On appeal the defendant asserted that the trial court had erred in its instructions to the jury and attempted to assign such alleged errors in the giving of instructions as error on the appeal. In the opinion in the case this Court said:
“Under the laws of this state misdirection is an error in law arid constitutes one of the statutory grounds for a new trial. Section 7660, C.L.1913.
“The statute requires that a party who makes a motion for a new trial shall serve with his notice of motion a concise statement of the errors of law of which he complains. Section 7656, C.L.1913. In the case at bar defendant made a motion for a new trial, upon several grounds, but no error was specified in the court’s instructions to the jury. * * *
“It is true that, in absence of a motion for new trial, errors in instructions are reviewable on an appeal from the judgment. But when a party moves for a new trial, he is required to embrace in such motion all errors complained of, which under the statute constitute, proper grounds for a new trial; otherwise, they will be deemed waived.” 34 N.D. at page 643, 159 N.W. at page 31.
The decision in Jensen v. Clausen, supra, was unanimous. All the members of the Court including Chief Justice Fisk, who was the author of the opinion in Hedderich v. Hedderich, supra, joined in the decision. The decision in Jensen v. Clausen, supra, has never been overruled or disapproved but the rule announced therein has been approved and followed by this Court in many cases.
Such rule was considered and applied by this Court in Enget v. Neff, 77 N.D. 356, 43 N.W.2d 644. That was an action to recover damages for personal injuries. The case was tried to a jury and a verdict returned in favor of the defendant. Judgment was entered pursuant to the verdict and after rendition of judgment the plaintiff moved for a new trial. The motion was denied. Thereafter plaintiff appealed from the judgment and from the order denying a new trial. On appeal plaintiff specified errors which constituted proper grounds for a new trial under the statute but which had not been so specified in the motion for a new trial. This Court held that consequently such grounds had been waived and could not be presented, by the appellant on appeal from the judgment. The rule announced in the case is set forth in paragraph 1 of the syllabus thus:
“Where a motion for a new trial is made in the court below and an appeal is taken from the order denying the motion and from the judgment, alleged erroneous rulings of the trial court which constitute proper grounds for a new trial under Sec, 28-1902, R.C.N.D. 1943, must be presented on the motion; otherwise they will be deemed waived, whether included ■ in the specifications of error upon appeal *201from the judgment or not.” 43 N.W.2d at pages 644-645.
The question was again considered by this Court in Morton v, Dakota Transfer & Storage Co., 78 N.D. —, 50 N.W.2d 505. That also was an action to recover damages for personal injuries. The case was tri.ed to a jury and a verdict was returned in favor of the defendant. Judgment was entered pursuant to the verdict and after rendition of judgment the plaintiff moved for a new trial. The motion was denied. Thereafter plaintiff appealed both from the judgment and from the order denying the motion for a new trial. In the opinion in the case this Court said:
“Plaintiff’s remaining specifications of error relate to the judge’s instructions to the jury and his refusal to give certain requested instructions. Some of the instructions specified as error upon appeal were not specified as error upon the motion for new trial and no error was specified upon the motion for new trial because of a refusal to give requested instructions. It is well settled that where a motion for a new trial is made, errors of law, including errors in instructions, not specified in the motion for a new trial are waived. Redahl v. Stevens, 64 N.D. 154, 250 N.W. 534; Braun v. Martin, 70 N.D. 216, 293 N.W. 317; Enget v. Neff, 77 N.D. 356, 43 N.W.2d 644. We shall therefore consider only those specifications asserted both on the motion for a new trial and upon this appeal.” (Italics supplied.) 50 N.W.2d at page 508.
In the petition for rehearing plaintiffs cite the decision of this Court in Black-stead v. Kent, 63 N.D. 246, 247 N.W. 607, as supporting their contention that alleged errors of law based upon instructions to the jury are reviewable on appeal from the judgment notwithstanding that a motion for a new trial was made and denied, and no appeal was taken from the order denying a new trial. That was an action to recover damages for personal injuries. The case was tried to a jury and resulted in a verdict in favor of the defendant for ’a, dismissal of the action. After judgment had been entered plaintiff moved for judgment notwithstanding the verdict or for a new trial which motion was denied. Thereupon the plaintiff appealed from the judgment of dismissal and from the order denying the motion for a new trial. The' appeal from the order denying the new trial' was not made within the time prescribed by law and this Court held that error assigned upon the insufficiency of the evidence could not be considered on an appeal from the judgment, that such alleged errors were passed upon by the trial court and were conclusive in the absence of an appeal from the order denying a new trial. Thereafter reference is made to certain alleged errors assigned on the instructions. The question whether such assignments might or might not be reviewed was not considered or'discussed. But the court said that ■ the instructions were not erroneous and that the judgment should be affirmed. The practical, result was-the same as if the court had ruled that the assignments of error based upon the instructions were not reviewable. In either case there would háve been no cause for reversal. Nothing was said in the opinion to indicate any intention to modify or overrule, anything that had been said in Jensen v. Clausen, supra, or the decisions which had applied the rule announced in that case. Even if it be conceded that the decision in Black-stead v. Kent, supra, is contrary to the rule announced in Jensen v. Clausen, supra, and the cases which followed and applied the principle announced in the decision in that case, it does not. operate to abrogate the rule announced in Jensen v. Clausen and the cases which approved and applied the rule announced in that case. The result is merely one of conflict in the decisions.
Corpus Juris Secundum says:

“In case of a conflict in the decisions of a court, the latest decision is generally regarded as controlling, as against prior decisions and should be followed in determining the same question.

“According to some decisions, where conflicting decisions have already been made by inadvertence or otherwise, *202and the position of the court is therefore uncertain, the rule of stare decisis does not apply, and in such event, it has been held that it is the duty of the court to follow the decision which it conceives is based on the sounder reasoning. By the weight of authority, however, it is generally considered that in case of a conflict the last expression of the court is controlling as against prior opinions.” 21 C. J. S., Courts, § 191, pages 320-321.
Under either of the rules so stated the views expressed in the former opinion in this case must prevail. The rule announced in the original decision in this case is in accord with the latest decisions of this Court. Enget v. Neff, supra; Morton v. Dakota Transfer & Storage Co., supra. And we are all agreed that such rule is based on sounder reasoning than the rule contended for by appellants.
In Spelling on New Trial and Appellate Practice it is said:
“Generally, where the proceeding for a new trial is inaugurated by petition, or notice of intention, in many respects the commencement of an action, the rule of res adjudicata is applied with reference to the original order.” 1 Spelling p. 730.
In Herman on Estoppel and Res Judicata •it is said:
“When a matter in controversy 'between parties has been submitted to a competent judicial tribunal, its decision thereon is final between the parties until it has been reversed, set aside, or vacated; and the rule of res adjudicata applies not only to the judgments of courts, but to all judicial determinations, whether made by courts in ordinary actions or in summary or special proceedings, or by judicial officers in matters properly submitted for their determination.” 1 Herman on Estop-pel and Res Judicata, p. 42.
“All motions affecting the substantial rights of parties are appealable, and, therefore, final, unless reversed or modified by an appellate tribunal, and are placed upon the same basis as any final judgment. Whenever a motion admits of ‘grave discussion and deliberation, and are made part of the record in a cause and subject to review in another court/ the decision by a court upon such motion is generally regarded as a final judgment or adjudication, and the rule of res judicatae applies.” 1 Herman on Estoppel and Res Judicata, p. 569.
In American and English Encyclopaedia of Law (24 Am. & Eng. Encyl. of Law, 2d Ed., p. 820) it is said:
“As, a general rule, it makes no difference under what form, whether by petition, exception, rule, or intervention, a question is presented; whenever the same question recurs, even under a different form of procedure, the doctrine of res judicata applies. Although the proceeding is special or summary and not an ordinary action or suit, if it is a recognized judicial remedy, admitting of the deliberate consideration and investigation of the claim or demand, and if the order or judgment rendered therein affects substantial rights, is in its nature final and may be reviewed on appeal, the decision rendered is final' and conclusive between parties and privies.” 24 Am. & Eng. Encyl. of Law, 2d Ed., p. 820.
In Enderlin State Bank v. Jennings, 4 N.D. 228, 59 N.W. 1058, 26 L.R.A. 593, this Court said:
“The general rule may be stated in the following terms: Where there is an opportunity for a full and fair hearing on a motion, and a right of review in an appellate tribunal, the decision of that motion is res judicata whenever, on the same facts, the defeated party, by motion or otherwise, seeks to secure the object for which he made the motion, subject to the possible exception that, where the same judge entertains a new motion on the same facts, it will be presumed that his object was to rehear the case to correct any error he may have made.” 4 N.D. at page 232, 59 N.W. at page 1059.
*203“The form which the decision assumes is unimportant. The material inquiries are: Has there been a full and fair investigation? Has the defeated suitor a right to review the decision in a higher court? When these questions can be answered in the affirmative, some of the cases hold that the decision of the motion not only bars another similar motion (uniess, of course, a rehearing is properly granted), but also settles the general manner [matter] in controversy on the motion, whenever it again arises in any form between the same parties or their privies.” 4 N.D. at page 233, 59 N.W. at page 1059.
The legislature has provided by law that a motion for a new trial may be made on certain specified grounds. A motion for a new trial after the entry of judgment can be made only pursuant to written notice to the adverse party as prescribed by law. Such motion can be made only on one or more of the grounds specified in the statute and there must be attached to the notice of motion a statement specifying the errors of law of which the moving party complains. In this case the required notice of motion was given, the parties appeared and a full hearing was afforded and had. The trial court rendered its decision in the manner prescribed by law and such decision was duly entered, and the decision of the trial court became final so far as that court was concerned. Dubs v. Northern P. Ry. Co., 47 N.D. 210, 181 N.W. 606; Carpenter v. Superior Court, 75 Cal. 596, 19 P. 174; Luke v. Coleman, 38 Utah 383, 113 P. 1023, Ann.Cas.1913B, 483; 1 Spelling on New Trial and Appellate Practice, Sec. 400, pp. 730-731. The only mode provided by law for the review of an order of the district court granting or denying a motion for a new trial is by appeal to the supreme court. NDRC 1943, 28-2702(4). This mode of review was available to the plaintiffs in this case. They did not avail themselves of such review, and there is no claim that they were prevented from doing so. The order denying a new trial became final and was no longer subject to review either in the trial court or in the supreme court by appeal. The order of the district court denying the motion for a new trial was made and entered in a judicial proceeding where the court had jurisdiction of the parties and of the subject matter. The order was subject to review by an appeal to the supreme court. No such appeal was taken. The plaintiffs waived their right to have the order reviewed in the manner provided by law or at all. For the reasons heretofore set forth the decision of the district court evidenced by the order denying the motion for a new trial is determinative of the questions and issues sought to be presented by the plaintiff for determination on this appeal.
We adhere to the views expressed in the former opinion. A rehearing is denied.
MORRIS, C. J., and BURKE, SATHRE, and GRIMSON, JJ., concur.